Title: To Thomas Jefferson from James Madison, 19 February 1823
From: Madison, James
To: Jefferson, Thomas


                        
                        
                            
                            
                        
                    I congratulate you on the loan, scanty as it is, for the University; in the confidence that it is a gift masked under that name; and in the hope that it is a pledge for any remnant of aid  the Establishment may need in order to be totus teres atque rotundus.Can you not have the hands Set to work without the formality of a previous meeting of the Visitors? I have recd no notice from Richmond on the subject.Health & every other happiness
                        James Madison